
	
		II
		111th CONGRESS
		1st Session
		S. 1541
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2009
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title IV of the Higher Education Act of 1965 to
		  authorize private education loan refinancing under the Federal student loan
		  program. 
	
	
		1.Short
			 title; purpose
			(a)Short
			 titleThis Act may be cited
			 as the Private Student Loan Debt Swap
			 Act of 2009.
			(b)PurposeIt
			 is the purpose of this Act to establish a temporary private student loan debt
			 swap program to assist eligible borrowers in refinancing all or a portion of
			 their private education debt with less costly loans with the same terms and
			 conditions as Federal direct loans.
			2.Private
			 education loan refinancingTitle IV of the Higher Education Act of 1965
			 (20 U.S.C. 1070 et seq.) is amended by adding at the end the following:
			
				JPrivate education
				loan refinancing 
					499E.Private
				education loan refinancing
						(a)In
				general
							(1)AuthorityThe
				Secretary shall carry out a Private Education Loan Debt Swap program in
				accordance with this section.
							(2)Availability of
				fundsThere are hereby made available, in accordance with the
				provisions of this section, such sums as may be necessary to make loans under
				this section through refinancing to all individuals eligible to receive private
				education loan refinancing under this section.
							(3)Private
				education loanIn this section, the term private education
				loan has the meaning given the term in section 140 of the Truth in
				Lending Act (15 U.S.C. 1650).
							(b)Eligible debt
				swap loan borrowerAn individual shall be eligible to receive
				private education loan refinancing under this section if the individual—
							(1)(A)was, at any time after
				July 1, 1994, eligible to obtain an unsubsidized Federal Stafford Loan under
				section 428H for a period of undergraduate or graduate enrollment;
								(B)incurred at least 1 private education
				loan for such period of enrollment;
								(C)is not enrolled in an eligible
				institution on at least a half-time basis;
								(D)remains indebted on at least 1 private
				education loan eligible for refinancing under this section and—
									(i)has never obtained an unsubsidized
				Federal Stafford Loan under section 428H; or
									(ii)has borrowed an aggregate amount
				under the unsubsidized Federal Stafford Loan program under section 428H that is
				less than the maximum aggregate amount indicated under section 428H(d) for
				loans first disbursed on or after July 1, 2008;
									(E)is not in default on a loan made,
				insured, or guaranteed under this title;
								(F)has made not less than 2 consecutive
				payments on the private education loan to be refinanced and is not more than 90
				days delinquent on such loan; and
								(G)has not previously obtained
				refinancing under this section; or
								(2)(A)was, at any time after
				July 1, 2006, eligible to obtain a Federal PLUS Loan under section 428B for a
				period of graduate or professional enrollment;
								(B)incurred at least 1 private education
				loan for such period of enrollment;
								(C)is not in default on a loan made,
				insured, or guaranteed under this title;
								(D)has made not less than 2 consecutive
				payments on the private education loan to be refinanced and is not more than 90
				days delinquent on such loan;
								(E)does not have an adverse credit
				history; and
								(F)has not previously obtained
				refinancing under this section.
								(c)Refinancing
				under the debt swap loan program
							(1)In
				generalThe Secretary shall refinance or make a payment on a
				private education loan in accordance with this subsection for an individual who
				is eligible for private education loan refinancing pursuant to subsection
				(b).
							(2)Types of loans
				that shall be refinancedA private education loan is eligible to
				be refinanced under this subsection if the loan was incurred—
								(A)after July 1,
				1994, and before July 1, 2010; and
								(B)to pay the cost
				of attendance for enrollment in an eligible program at an institution of higher
				education eligible to participate in programs under this title.
								(3)Loan
				limitsThe maximum amount of a private education loan that may be
				refinanced under this subsection is—
								(A)for an individual
				described in subsection (b)(1), an amount equal to the sum of unpaid principal,
				accrued interest, and late charges of all private education loans eligible
				under paragraph (2) incurred by such individual not to exceed the maximum
				aggregate amount of unsubsidized Federal Stafford Loans under section 428H(d)
				for loans first disbursed on or after July 1, 2008, applicable to an
				undergraduate student under such section if the individual incurred such loan
				to enroll in an undergraduate program or applicable to a graduate student under
				such section if the individual incurred such loan to enroll in a graduate
				program, less any amount previously borrowed by such individual pursuant to
				section 428 or part D; and
								(B)for an individual
				described in subsection (b)(2), an amount equal to the sum of unpaid principal,
				accrued interest, and late charges of all private education loans eligible
				under paragraph (2) incurred by such individual, less any amount previously
				borrowed by such individual pursuant to section 428B for such period of
				enrollment in a graduate or professional program.
								(4)Interest
				rateThe interest rate for a private education loan refinanced
				under this subsection shall be—
								(A)for an individual
				described in subsection (b)(1), the same interest rate applicable to an
				unsubsidized Federal Stafford Loan; and
								(B)for an individual
				described in subsection (b)(2), the same interest rate applicable to a Federal
				Direct PLUS loan.
								(5)Repayment
				termsA private education debt swap loan made under this
				subsection through refinancing shall have the same repayment terms, conditions,
				and benefits as Federal Direct Consolidation Loans.
							(6)Termination of
				authorityThe authority to refinance private education loans
				under this subsection expires on July 1, 2011, or the date that is 1 year after
				certification by the Secretary to Congress that the debt swap loan program
				pursuant to this section is fully operational, whichever date is later.
							(7)Loan
				application and promissory noteThe Secretary shall develop and
				distribute a standard application and promissory note and loan disclosure form
				for loans made under this section through refinancing.
							(8)Loan
				disbursementProceeds of any loan made under this section shall
				be paid by the Secretary directly to the holder of the private education loan
				being refinanced for the purpose of discharging or reducing such private
				education loan debt on behalf of the borrower, subject to repayment terms under
				this section.
							(d)Public
				awareness campaign
							(1)In
				generalThe Secretary shall carry out a national awareness
				campaign on the availability and benefits of refinancing private education
				loans under this section.
							(2)Content of
				campaignThe campaign described in paragraph (1) shall
				include—
								(A)explaining the
				benefits of borrowing through the Federal student loan programs authorized
				under this title compared to private loans; and
								(B)information on
				all of the repayment options, loan forgiveness opportunities, low-fixed
				interest rates and other benefits of such Federal student loan programs.
								(e)Report to
				congressThe Secretary shall report to Congress annually on the
				volume and repayment status of private education loans refinanced under this
				section.
						.
		
